DISMISS; and Opinion Filed December 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00960-CR

                             KYLE LEE BRADSHAW, Appellant
                                         V.
                               STATE OF TEXAS, Appellee

                       On Appeal from the 86th Judicial District Court
                                  Kaufman County, Texas
                           Trial Court Cause No. 17-90166-86-F

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Myers
                                 Opinion by Justice Lang-Miers
       Kyle Lee Bradhaw, who has not been convicted or finally sentenced, filed a notice of

appeal, seeking to challenge the trial court’s denial of his pretrial motion to suppress. We do not

have jurisdiction to review interlocutory orders in a criminal appeal unless that jurisdiction has

been expressly granted by law. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Ex

parte Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991). Although the State may appeal an

order granting a pretrial motion to suppress evidence, see TEX. CODE CRIM. PROC. ANN. art.

44.01(a)(5), no corresponding provision entitles a defendant to appeal the denial of such a motion.

See id. art. 44.02; Dahlem v. State, 322 S.W.3d 685, 690–91 (Tex. App.—Fort Worth 2010, pet.

ref’d) (noting pretrial order on motion to suppress is interlocutory ruling that is not appealable by

defendant).
       We dismiss this appeal for want of jurisdiction.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

180960F.U05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KYLE LEE BRADSHAW, Appellant                      On Appeal from the 86th Judicial District
                                                   Court, Kaufman County, Texas
 No. 05-18-00960-CR         V.                     Trial Court Cause No. 17-90166-86-F.
                                                   Opinion delivered by Justice Lang-Miers.
 STATE OF TEXAS, Appellee                          Justices Fillmore and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 6th day of December, 2018.




                                             –3–